                                                            [Doc. No. 188]
                    THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


    Nicholas Kuhar et al.,

                         Plaintiffs,

         v.                                 Civil No. 16-0395 (JBS/JS)

    Petzl Co. et al.,

                         Defendants.


                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on the “Motion in Limine to

Exclude Defendant Bailey’s Liability Expert Testimony and Report”

[Doc. No. 188] (“motion”) filed by plaintiffs. The Court received

the    opposition   of    defendant    Bailey’s   Corporation   (“Bailey’s”)

[Doc. No. 200] and recently held oral argument. For the reasons to

be set forth herein, plaintiffs’ motion is GRANTED. 1

Background

        Since the parties are obviously familiar with the case and

its fact and procedural background, the Court incorporates by

reference the discussion in its Memorandum Opinion and Order

granting the motions to strike plaintiffs’ liability expert report

filed by Bailey’s and Uintah Fastener & Supply, LLC (“Uintah”).


1 All parties declined the opportunity to present live testimony
in connection with these motions and asked the Court to decide the
motion on the papers.
                                        1
See Mem. Op. & Order, Nov. 27, 2018 [Doc. No. 257]. By way of brief

background, the present action is a products liability case arising

from plaintiff Nicholas Kuhar’s use of defendants’ safety harness

while working on the roof of a barn. 2 Plaintiff was allegedly using

the harness when a bolt broke in two, causing him to fall thirty-

seven (37) feet and sustain serious injuries. Plaintiffs’ claim is

primarily focused on design and manufacturing defects associated

with the bolt. However, as to Bailey’s, plaintiffs claim Bailey’s

chose an improper rope. Bailey’s did not design or manufacture the

harness or the bolt. Rather, Bailey’s purchased the harness and

packaged it with a rope before retailing it to plaintiff in January

2006. See Def.’s Opp. at 1-2; Petzl Mot. Summ. J., Br. at 1 [Doc.

No. 193-2].

      On or about March 27, 2018, Bailey’s produced a four-page

report from its liability expert, Dr. J. Nigel Ellis (“Ellis”).

See   Mot.   at   1;   Ellis   Report   [Doc.   No.   188-1].   Ellis   is   a

professional engineer and board-certified safety professional with

a Ph.D. in photochemical processes. Mot. at 1. It has not been

alleged that Ellis has any metallurgical expertise. In his report,

Ellis opined as to “whether and to what extent the defendants, or

others, acted in a negligent manner” and how “their conduct, if




2 Any reference by the Court to the singular “plaintiff” shall
refer only to Nicholas Kuhar.
                                        2
any, [contributed] to Mr. Kuhar’s fall.” Ellis Report at 1; see

Mot. at 1. Specifically, Ellis expressed the following opinions:

     (1)    Bailey’s sold the Micrograb under the Petzl
            tradename and were [sic] generally marketing
            arborists supplies which was for Mr. Kuhar’s
            primary tree business.
     (2)    Bailey’s sale of the flipline used was not the cause
            of a fractured bolt in the Petzl rope grab product.
     (3)    Bailey’s shipments included product instructions
            for Petzl and the Flipline with wire core and proper
            use was the responsibility of the user, Mr. Kuhar.
     (4)    The plaintiff has the responsibility to follow all
            instructions and labels.

            . . . .

     (7)    There was a lack of clarity of the witnesses to
            describe Mr. Kuhar’s fall.
     (8)    Bailey’s made no changes to the Petzl product.
     (9)    The allegation of obscuration of the scratch marks
            on the B53 bolt by the rope is absurd based on my
            observation of the assembly at the plaintiff’s
            attorney’s offices.
     (10)   Proper fall protection devices are easily available
            through safety dealers nationwide with technical
            help on recommended applications.
     (11)   There was a failure of the chain of custody of the
            Petzl broken bolt/nut and any suggestion of a role
            played by Bailey in manufacturing or alteration or
            instructions for use with ropes regarding fliplines
            based solely on one section of Mr. Kurth’s
            testimony is inappropriate and conflicts with other
            Petzl deponents. This is not a scientific finding.
     (12)   The M[i]crograb was sold by Bailey’s in an
            unaltered   state   from   the   manufacturer   and
            Bailey[’]s played no part in the design or
            manufacturer [sic] of the product.
     (13)   The flipline used by the plaintiff is consistent
            with the instruction distributed with the product.
            The flipline was used in a damaged condition but
            the failure of the bolt was not related to the use
            of this flipline.




                                  3
Ellis Report at 3-4. 3

     Plaintiffs now move to strike Ellis’ report contending it

fails to satisfy the requirements of Federal Rule of Evidence 702

and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

Plaintiffs   generally    allege   Ellis’   report    and    the   opinions

contained therein must be excluded because they do not result from

reliable   principles    and   methodologies.   See   Mot.    at   4.   More

specifically, plaintiffs allege that “Dr. Ellis does not make

reference to any tests or industry methods conducted on the bolt

or any other evidence” and “never ties any reliable scientific

information to his opinions.” Id. at 4, 7. Plaintiffs assert Ellis’

opinions amount to “bare conclusions” that merely rely on his

“word.” Id. at 7. In contrast, Bailey’s argues Ellis’ testimony is

admissible in response to the nature and form of the allegations

contained in plaintiffs’ expert report. See Def.’s Opp. at 4.

Bailey’s “assumes” the scope of admissible expert testimony under

Daubert must “encompass the right to rebut statements made by” an

expert witness proffered by an adversary. Id. at 4. To this end,

Bailey’s contends Ellis’ rebuttal to plaintiffs’ expert’s opinion

that it “supplied the wrong rope” results from reliable methods.




3 Bailey’s stipulated to withdraw Ellis’ testimony relating to
opinions five (5) and six (6). See Mot. to Withdraw [Doc. No. 242];
Order, Sept. 25, 2018 [Doc. No. 244].


                                    4
Id. As discussed herein, the Court will grant plaintiffs’ motion

and strike Ellis’ report in full.

Discussion

     Under the Federal Rules of Evidence a district court acts as

a “gatekeeper” to “ensure that any and all expert testimony or

evidence is not only relevant, but also reliable.” Daubert, 509

U.S. at 589; Oddi v. Ford Motor Co., 234 F.3d 136, 144 (3d Cir.

2000). This basic obligation “applies to all expert testimony.”

Kumho Tire Co., Ltd. v. Carmichael, 562 U.S. 137, 147 (1999). Thus,

whenever a party seeks to admit expert testimony the judge must

make an initial determination concerning its substance to assure

“a standard of evidentiary reliability.” Id. (quoting Daubert, 509

U.S. at 589-90).

     Federal Rule of Evidence 702 governs the admissibility of

expert testimony, permitting a witness “qualified as an expert by

knowledge, skill, experience, training, or education” to testify

in the form of an opinion, provided that:

     (a) the expert's scientific, technical, or other
     specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in issue;
     (b) the testimony is based on sufficient facts or data;
     (c) the testimony is the product of reliable principles
     and methods; and
     (d) the expert has reliably applied the principles and
     methods to the facts of the case.

Fed. R. Evid. 702; see generally Daubert, supra. The burden is on

the party proffering expert testimony to prove its admissibility


                                5
by a preponderance of the evidence. Daubert 509 U.S. at 592 n.10

(citing Bourjaily v. United States, 483 U.S. 171, 175-76 (1987)).

     As stated in Rule 702, in order to be admissible expert

testimony must be helpful to the trier of fact. The Court has

discretion    to   determine   whether    expert    testimony   is   helpful.

Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir.

2006). An expert’s opinion is not helpful if it opines as to the

governing law of the case. Id.            In addition, expert testimony

covering an area known and within the knowledge of a layperson is

not helpful. Bryan v. Shah, 351 F. Supp. 2d 295, 302 n.14 (D.N.J.

2005). Further, expert testimony is not helpful “when the untrained

layman would be qualified to determine . . . the particular issue

without      enlightenment     from   those        having   a   specialized

understanding of the subject involved in the dispute.” Senese v.

Liberty Mutual Ins. Co., 661 Fed. App’x 771, 775 (3d Cir. 2016)

(citation omitted).

     Rule 702 has been described by the Third Circuit as embodying

a “trilogy of restrictions on expert testimony: [1] qualification,

[2] reliability, and [3] fit.” Calhoun v. Yamaha Motor Corp.,

U.S.A., 350 F.3d 316, 321 (3d Cir. 2003) (quoting Schneider v.

Fried, 320 F.3d 396, 405 (3d Cir. 2003)). First, the witness must

be qualified to testify as an expert, which requires “the witness

possess specialized expertise.” Id. Second, the testimony must be

reliable, which demands that the expert’s inferences or assertions

                                      6
“be derived by the scientific method” and not by “subjective belief

or unsupported speculation.” Daubert, 509 U.S. at 590; Fedorczyk

v. Caribbean Cruise Lines, Ltd., 82 F.3d 69, 75 (3d Cir. 1996).

Third, the testimony must “fit” the case, in that it “must be

relevant for the purposes of the case and must assist the trier of

fact.” Schneider, 320 F.3d at 404.

       Ellis’ expert report will be stricken because it is replete

with   subjective   beliefs   and     bare   speculation   that    is   of   no

assistance   to   the   factfinder.    Ellis   also   offers   a   number    of

inadmissible legal opinions that seek to instruct the jury on the

result to reach. In addition, Ellis addresses fact issues that are

the province of the jury. These deficiencies run afoul of the

reliability and fit requirements of Rule 702 and Daubert, and

demand that defendants’ motion be granted. The Court will address

each of Ellis’ opinions in sequence.

  1. Opinion No. 1

Ellis’ first opinion states as follows:

       Bailey’s sold the Micrograb under the Petzl tradename
       and were [sic] generally marketing arborists supplies
       which was for Mr. Kuhar’s primary tree business.

Ellis Report at 3.

       The Court finds Ellis’ first opinion does not “fit” the case

because it merely addresses a fact question that does not require

expert testimony. Therefore, the opinion is not helpful and is

stricken. Further, the proposed testimony does not “aid the jury

                                      7
in resolving a factual dispute” for the reason that the facts Ellis

addresses are apparently not in dispute. Daubert, 509 U.S. at 591

(citation omitted). For these reasons, the Court strikes Ellis’

first opinion.

  2. Opinion No. 2

Ellis’ second opinion states as follows:

      Bailey’s sale of the flipline used was not the cause of
      a fractured bolt in the Petzl rope grab product.

Ellis Report at 3.

      Ellis’ second opinion is based upon his subjective belief and

speculation concerning the factual issue of causation, and as such,

offers no aid to the factfinder. Ellis did no analysis to support

opinion two and merely relies on his bare conclusion. Further,

there is no indication Ellis’ theory of causation was derived by

the    application      of    reliable     scientific      principles    or

methodologies. Ellis fails to spell out his reasoning or cite to

any evidence to support his opinion. Consequently, his opinion

fails to satisfy the reliability and fit requirements of Rule 702

and Daubert; see also Holman Enters., 563 F Supp. 2d at 472-73

(striking expert report because it was replete with speculations

and   “blanket   conclusions”      that   did   “nothing   to   assist   the

factfinder”).

      Because expert testimony aids the jury in making factual

determinations,      such    as   causation,    the   testimony   must   be


                                      8
predicated upon evidence and not mere speculation and conclusory

statements. Oddi, 234 F.3d at 146; Worrell v. Elliot & Frantz, 799

F. Supp. 2d 343, 349 (D.N.J. 2011) (citation omitted). “An expert

opinion is not admissible if the court concludes that an opinion

based upon particular facts cannot be grounded upon those facts.”

Fedorczyk, 82 F.3d at 75. In the absence of evidentiary support,

an expert’s testimony is of no assistance to the factfinder and

insufficient to establish causation. See Worrell, 799 F. Supp. 2d

at 349; Oddi, 234 F.3d at 146 (quoting Gen. Elec. Co. v. Joiner,

522 U.S. 136, 146 (1997)) (“A court may conclude that there is

simply   too   great   a   gap   between   the   data   and   the   opinion

proffered.”). This is the case with regard to opinion two because

there is no analysis to support Ellis’ conclusion as to why the

bolt broke.

     Ellis’ report, including opinion two, is focused primarily on

the standard of care allegedly established by regulations and

industry practices in the field of fall protection. See generally

Ellis Report. Notably, Ellis does not speak to the issue of what

caused the bolt to break prior to opining Bailey’s had nothing to

with the break. Nor does Ellis present any empirical evidence or

reasoning to support his opinion. This “gap between the data and

the opinion proffered” by Ellis is fatal to opinion two. Oddi, 234

F.3d at 146 (citation omitted); see Holman Enters., 563 F. Supp.

2d at 473 (“Without providing any sort of gauge for the basis of

                                     9
his decision either from his own extensive experience in the

industry or some industry standards or guidelines, [the expert’s]

statements do nothing to assist the factfinder.”).

       Since Ellis provides no analysis to support opinion two, the

Court finds opinion two does not “reliably flow from the facts

known” to him. Oddi, 234 F.3d at 146 (quoting Heller v. Shaw

Indus., Inc., 167 F.3d 146, 153 (3d Cir. 1999)). Ellis’ second

opinion amounts to a “blanket conclusion[]” and nothing more. See

Holman Enters., 563 F. Supp. 2d at 473 (“It is merely a restatement

of certain evidence without any insight into the expert’s own

analysis or bases for his opinion.”). As such, opinion two does

not satisfy the reliability or fit requirements of Rule 702. 4 For

the foregoing reasons, the Court strikes Ellis’ second opinion.

    3. Opinion No. 3

Ellis’ third opinion states as follows:

       Bailey’s shipments included product instructions for
       Petzl and the Flipline with wire core and proper use was
       the responsibility of the user, Mr. Kuhar.

Ellis Report at 3.

       Ellis’ third opinion is stricken because it is predicated

upon    his   subjective   beliefs   and   speculation,   not   evidence.

Accordingly, the opinion is of no assistance to the jury. More




4 Opinion two is also stricken because Ellis is not qualified to
give an opinion as to why the bolt broke. Ellis has no expertise
regarding bolt fracture analysis or metallurgical issues.
                                     10
importantly,    however,   Ellis’    second   opinion   “is   an   obvious

conclusion of law inappropriate for an expert report.” Holman

Enters., 563 F. Supp. 2d at 472.

     District courts “must limit expert testimony so as to not

allow experts to opine on ‘what the law require[s].’” Id. (quoting

United States v. Leo, 941 F.2d 181, 196-97 (3d Cir. 1991)). “This

prohibition on experts testifying as to [] [] legal conclusions is

‘so well established that it is often deemed a basic premise or

assumption of evidence law – a kind of axiomatic principle.’” Id.

(quoting Casper v. SMG, 389 F. Supp. 2d 618, 621 (D.N.J. 2005)).

Hence, an expert witness cannot “merely tell the jury what result

to reach.” Krys v. Aaron, 112 F. Supp. 3d 181, 192 (D.N.J. 2015)

(citing Fed. R. Evid. 704(a) Advisory Committee’s Notes (1972));

see also Holman Enters., 563 F. Supp. 2d at 472.

     In Holman Enterprises, the defendants proffered an expert

report that “conclude[d] nothing in the record would support” the

plaintiffs’ claim. Id. at 470. Subsequently, the plaintiffs moved

to strike the report, alleging the report was based on speculation,

insufficient facts, and improper legal conclusions. Id. at 471.

The court agreed, finding the report was “replete with legal

conclusions    and   speculation    that   ultimately   render[ed]   [the]

entire report deficient” and inadmissible. Id. 472. The court noted

that although the expert opined to a host of issues, he “provided

no analysis to support [his] blanket conclusions.” Id. at 473.

                                     11
“Without providing any sort of gauge for the basis of his decision,

either from his own extensive experience in the industry or some

industry standards or guidelines, [the expert witness’] statements

do nothing to assist the factfinder.” Id.; see generally Daubert,

509 U.S. at 591-92. Regardless of the expert’s qualifications, or

the testimony’s reliability or fitness, an expert is “prohibited

from rendering a legal opinion.” Berckeley, 455 F.3d at 217.

     In Berckeley the Third Circuit addressed how “the line between

admissible and inadmissible expert testimony” can be blurred in

the context of “customs and practices that implicate legal duties.”

Id. at 218. The decision reaffirmed that an expert’s opinion on

the issue of whether a party complied with and/or violated “legal

duties” is inadmissible, “because it would usurp the District

Court’s pivotal role in explaining the law to the jury.” Id. at

217-18 (precluding an “experienced former counsel” for the SEC

from offering opinions as to whether a party complied with legal

duties set by securities laws and regulations).

     Ellis opines that Bailey’s included instructions with the

harness it sold to plaintiff back in 2006. For one, this opinion

is not a proper subject of expert testimony since it addresses a

fact issue to be decided by the jury. In addition, Ellis cites no

evidence to support his opinion. Nor does he indicate how he

determined what Bailey’s did or did not do over a decade ago.

Without the necessary analysis or evidentiary support, Ellis’

                                12
proposed testimony is inherently unfit for the case and of no aid

to the jury. See Worrell, 799 F. Supp. 2d at 349. Further, it fails

to “assist the factfinder toward resolution of the issues.” Holman

Enters., 563 F. Supp. 2d at 472.

     Ellis also opines that proper use of the harness is the

“responsibility of the user.” Ellis Report at 3. Ellis’ assignment

of responsibility “implies some level of legal analysis on his

part”   because   it   seeks    to   impose   a     legal    duty   of   care   on

plaintiff’s   part.    Holman    Enters.,     563    F.     Supp.   2d   at    472.

Consequently, Ellis’ third opinion is unfit for the case pursuant

to Rule 702. For these reasons, the Court strikes opinion three.

  4. Opinion No. 4

Ellis’ fourth opinion states as follows:

     The plaintiff has the responsibility                 to   follow    all
     instructions and labels.

Ellis Report at 3.

     The Court finds Ellis’ fourth opinion must be stricken for

failing to meet the fit requirement set forth in Rule 702 since

the opinion is not predicated upon evidence nor helpful to the

jury. Further, opinion four implicates a conclusion of law that

seeks to impose a duty of care on plaintiff. See Holman Enters.,

563 F. Supp. 2d at 472. Thus, for the reasons discussed above, the

Court strikes opinion four.




                                      13
  5. Opinion No. 7

Ellis’ seventh opinion states as follows:

     There was a lack of clarity of the witnesses to describe
     Mr. Kuhar’s fall.

Ellis Report at 4.

     Ellis’ seventh opinion is a product of his own subjective

beliefs   and   speculation   without   any   supporting   analysis   or

evidence. As such, the opinion fails to satisfy Rule 702’s fit

requirement. Further, the subject of opinion seven is a fact

question for the jury, not a proper subject of expert testimony.

The jury will decide, not Ellis, as to whether the descriptions of

plaintiff’s fall are credible. Thus, for the reasons previously

discussed, the Court strikes opinion seven.

  6. Opinion No. 8

Ellis’ eighth opinion states as follows:

     Bailey’s made no changes to the Petzl product.

Ellis Report at 4.

     Ellis’ eighth opinion must be stricken because it is not a

proper subject of expert testimony. Opinion eight addresses a fact

issue that will be addressed by the jury. The jury will decide,

not Ellis, the fact question of whether or not Bailey’s changed

Petzl’s product. As a result, Ellis’ eighth opinion fails to

satisfy the fit requirement of Rule 702. For the reasons previously

discussed, the Court strikes Ellis’ eighth opinion.


                                  14
  7. Opinion No. 9

Ellis’ ninth opinion states as follows:

     The allegation of obscuration of the scratch marks on
     the B53 bolt by the rope is absurd based on my
     observation   of  the  assembly  at  the   plaintiff’s
     attorney’s offices.

Ellis Report at 4.

     Ellis’ ninth opinion addresses the following statement in

plaintiffs’ expert report: “The rope provided by Bailey’s in the

kit when assembled into the micrograb virtually obscured anyone’s

ability to see the bolt within the micrograb.” See Lynch Report at

2, 7 [Doc. No. 185-5]. The Court finds that Ellis’ ninth opinion

is predicated upon his subjective beliefs and speculation and, as

such, it does meet the fit requirements of Rule 702 and Daubert.

Whether or not Bailey’s rope obscured the bolt within the micrograb

is a question of fact the jury will decide. Ellis’ opinion in this

regard is not helpful to the jury. Thus, for the reasons previously

discussed, the Court strikes Ellis’ ninth opinion.

  8. Opinion No. 10

Ellis’ tenth opinion states as follows:

     Proper fall protection devices are easily available
     through safety dealers nationwide with technical help on
     recommended applications.

Ellis Report at 4.

     Ellis’ tenth opinion will be stricken because it does “nothing

to assist the factfinder.” Holman Enters., 563 F. Supp. 2d at 473;


                                15
see Daubert, 509 U.S. at 591. The subject of opinion ten is a fact

question that will be addressed by the jury. The jury will decide,

not Ellis, the fact issue of whether fall protection devices are

generally available. Thus, opinion ten fails to satisfy Rule 702’s

fit requirement and is not helpful. For the reasons previously

discussed, the Court strikes Ellis’ tenth opinion.

  9. Opinion No. 11

Ellis’ eleventh opinion states as follows:

     There was a failure of the chain of custody of the Petzl
     broken bolt/nut and any suggestion of a role played by
     Bailey in manufacturing or alteration or instructions
     for use with ropes regarding fliplines based solely on
     one section of Mr. Kurth’s testimony is inappropriate
     and conflicts with other Petzl deponents. This is not a
     scientific finding.

Ellis Report at 4.

     The Court finds Ellis’ eleventh opinion is the result of his

unsupported subjective beliefs and speculation, and as such, the

opinion is not fit for the case and is not helpful to the jury.

Chain of custody issues are plainly fact questions for the jury.

So too is an opinion addressing the credibility of the testimony

of a witness. Thus, for the reasons previously discussed, the Court

strikes Ellis’ eleventh opinion.

 10. Opinion No. 12

Ellis’ twelfth opinion states as follows:

     The M[i]crograb was sold by Bailey’s in an unaltered
     state from the manufacturer and Bailey[‘]s played no
     part in the design or manufacturer [sic] of the product.

                                16
Ellis Report at 4.

      Ellis’ twelfth opinion will be stricken because it is not

predicated upon evidence and is of no assistance to the factfinder.

Further,    opinion   twelve   addresses     a   fact    issue   that   will   be

addressed by the jury. As a result, opinion twelve fails to satisfy

the   fit   requirement   of   Rule   702.   For   the    reasons   previously

discussed, the Court strikes Ellis’ twelfth opinion.

 11. Opinion No. 13

Ellis’ thirteenth opinion states as follows:

      The flipline used by the plaintiff is consistent with
      the instruction distributed with the product. The
      flipline was used in a damaged condition but the failure
      of the bolt was not related to the use of this flipline.

Ellis Report at 4.

      Ellis’ final opinion is not predicated on any analysis or

foundation and offers no assistance to the jury. As a result, the

opinion fails to satisfy Rule 702’s fit requirement. Ellis never

discusses the instructions the product came with, nor does he

indicate how he assessed the consistency of the instructions with

the product. Further, Ellis provides no basis for opining that the

flipline was used by plaintiff in a damaged condition. Thus, the

Court finds Ellis’ final opinion is based on his own subjective

beliefs and speculation. For the reasons already discussed, the

Court strikes the thirteenth opinion in Ellis’ expert report.

      The Court agrees with Bailey’s that the proper procedures to

                                      17
use   for   fall   protection   is   an    appropriate   subject   of   expert

testimony. Def.’s Opp. at 1-3. However, Ellis does not focus on

this subject in his report. Instead, Ellis mostly addresses fact

issues that are the province of the jury. Further, Ellis engages

in speculation and conclusory statements as to the opinions he

expresses. In addition, Ellis has no metallurgical expertise to

opine as to how and why the bolt broke. For these reasons the Court

strikes Ellis’ opinions.

Conclusion

      For all the reasons discussed above, the Court finds Ellis’

report does not meet the Daubert admissibility standard and must

be stricken. 5




5 Bailey’s did not submit a supplemental expert report or an
affidavit in opposition to plaintiffs’ motion. Nor did Bailey’s
take advantage of the opportunity to present Ellis’ live testimony
when the Court heard oral argument on plaintiffs’ motion. In
addition, Bailey’s has not suggested that it has any new
information to add to its arguments. As was the case that existed
with regard to the Daubert motions directed to plaintiffs’ expert
report, it is therefore ripe to decide plaintiffs’ Daubert motion
without a further hearing. Bailey’s is not entitled to an “open-
ended and never-ending opportunity to meet a Daubert challenge
until [defendant] ‘gets it right.’” Oddi, 234 F.3d at 154 (citation
omitted); Feit v. Great-West Life & Annuity Ins. Co., 460 F. Supp.
2d 632, 638-37 (D.N.J. 2006) (separate Daubert hearing not
necessary where the court has ample information from which to
conclude that the expert lacks “good grounds” for his conclusions).
                                      18
                                 ORDER

     Accordingly, for the foregoing reasons,

     IT IS HEREBY ORDERED this 4th day of December 2018, that

plaintiffs   “Motion   in   Limine    to   Exclude   Defendant   Bailey’s

Liability Expert Testimony and Report” [Doc. No. 188] is GRANTED.

Dr. Ellis’ March 27, 2018, liability expert report is hereby

STRICKEN in its entirety.

                                 /s/ Joel Schneider
                                 JOEL SCHNEIDER
                                 United States Magistrate Judge

Date: December 4, 2018




                                     19
